


Exhibit 10.44


AIRCRAFT LEASE

        This Lease Agreement (“Lease” or “Agreement”) is executed this 22nd day
of August, 2004 by and between EAGLE III, LLC, a Montana limited liability
company (“Lessor”) and SEMITOOL, INC., a Montana corporation, with its principal
place of business at 655 West Reserve Drive, Kalispell, Montana (“Lessee”).


RECITALS

  A. Lessor is the owner of a 1994 Cessna Citation 525 (the “Aircraft”) with a
serial number of 525-0074 and a registration number of N511TC.


  B. Lessor has agreed to lease the Aircraft to the Lessee pursuant to the terms
hereof.


        NOW, THEREFORE, in consideration of the mutual promises and covenants
exchanged herein and for other good and valuable consideration, the parties
hereto agree as follows:

  1. Term. The term of this Lease shall be month to month (“Term”).


  2. Rental. Effective October 1, 2004, Lessee hereby covenants and agrees to
pay Lessor, during the Term, a monthly rental of TWENTY-FIVE THOUSAND AND NO/100
DOLLARS ($25,000). All rental payments shall be made to Lessor, at a place
designated by Lessor, on or before the first day of each monthly period of the
Lease.


  3. Taxes. Lessee shall pay all taxes, assessments, and charges imposed by any
national, state, municipal government or other public or airport authority on
the Aircraft or on its use during the Term and until re-delivery of the Aircraft
to the Lessor; and to save the Lessor free and harmless therefrom, and reimburse
the Lessor on a pro rata basis for any such taxes or charges payable subsequent
to the Term of this Lease.


  4. Maintenance and Repair. Lessee shall maintain and keep the Aircraft and all
its components in good order and repair, in accordance with the requirements of
the Federal Aviation Agency (“FAA”), or any other governmental authority having
jurisdiction, and within reasonable time replace in or on the Aircraft any and
all parts, equipment, appliances, instruments, or accessories which may be worn
out, lost, destroyed, confiscated, or otherwise rendered unsatisfactory or
unavailable for use in or on the Aircraft. Any replacements on the Aircraft
shall be (a) in good operating condition and have a value, utility, and quality,
at least equal to that which the property replaced originally had, and (b) at
the time affixed to the Aircraft and made subject to this Lease, owned by the
Lessee free and clear of all liens and encumbrances, it being understood that
the Lessee shall have the same protection as the Lessor under the standard
warranty clause of the manufacturer of the Aircraft the terms and provisions of
said warranty being incorporated herein; perform all major overhaul on the
Aircraft, whenever deemed necessary and as may be required by the FAA or any
other governmental authority during the Term of this Lease, and all engine
overhaul and inspection and maintenance service.


  5. Insurance. During the Term, Lessee agrees to keep the Aircraft insured, at
Lessee’s expense, with companies acceptable to the Lessor and which are
qualified to do business in the State of Montana, for such amounts and against
such hazards as the Lessor may require, including, but not limited to, hull
damage and liability for personal injuries, death or Aircraft damages, arising
from or in any manner occasioned by the acts or negligence of the Lessee or
others in custody, operation or use of the Aircraft, with losses under the hull
damage policies payable to the Lessor, in terms satisfactory to the Lessor, and
deliver the policies, or evidence of insurance satisfactory to the Lessor, to
Lessor with premium receipts. The Lessee hereby appoints Lessor as the Lessee’s
attorney-in-fact to make proof of loss, and claim for, receive payment of, and
execute or endorse all documents, checks or drafts for hull damage or return
premium under the insurance policies.


  6. Conforming Use. Lessee shall only use the Aircraft for the purposes and in
the manner set forth in any application for insurance executed by Lessee in
connection with the leased property and shall abide by and conform to, and cause
others to abide by and to, all laws, ordinances, orders, rules and regulations,
national, state, municipal, or otherwise, now existing or hereafter enacted,
controlling or in any way affecting the operation, use, or occupancy of the
Aircraft or the use of any airport premises by Lessee.


  7. No Lien or Assignment. Lessee shall keep safely, and use carefully, the
Aircraft, and shall not sell, or assign or dispose of the Aircraft, or any
interest therein, or any part thereof, or equipment necessary thereto, or suffer
or permit any charge, lien, or encumbrance of any nature upon the Aircraft, or
any part thereof, or lend or rent the same.


  8. Sublease. Upon prior written approval of the Lessor, the Lessee shall have
the right to sublease the Aircraft, provided, however, the Aircraft is
maintained in conformance with all applicable rules and regulations pertaining
to the use to which the Aircraft shall be subjected. In the event Lessee
subleases the Aircraft, Lessee shall continue to be responsible for the
performance of its covenants and obligations under this Agreement.


  9. Indemnification. Lessee shall be responsible for and liable to the Lessor
for, and indemnify the Lessor against, all damage to the Aircraft which occurs
in any manner from any cause or causes during the Term or until re-delivery of
the Aircraft. Lessee shall indemnify and save Lessor harmless from and against
all claims, cost, expenses, damages, and liabilities, including personal injury,
death, or Aircraft damage claims arising out of, or in any manner occasioned by
the operation or use of the Aircraft, during the Term or until re-delivery of
the Aircraft to the Lessor, regardless of whether a claim occurs during or after
the Term.


  10. Licensed Pilotage. Lessee shall not permit the Aircraft to be operated by
anyone other than a currently certificated pilot having at least the minimum
total pilot hours required by the applicable insurance required by this Lease.


  11. Lessor’s Right of Inspection. Lessee shall permit the Lessor, or its duly
authorized agent or representative, to inspect the Aircraft at any reasonable
time, either on the land or aloft, and to furnish any information in respect to
the Aircraft and its use that the Lessor may reasonably request.


  12. Delivery Upon Termination. Lessee shall return, upon demand, at the
expiration of the Term, the Aircraft to the Lessor, at such place as may be
designated as when received, excepting only for reasonable wear and tear, and
damage by any cause covered by collectible insurance; provided, however, that
the designated place shall not be more than one hundred fifty (150) miles from
the home airport at the outset of this Lease.


  13. Further Assurances. Lessee and Lessor each agree to execute and deliver to
the other party any additional or supplemental instruments or documents as may
be requested by either Lessor or Lessee in connection with this Lease.


  14. Assignment of Warranty. Lessor hereby assigns to the Lessee, for and
during the Term, any warranty of the manufacturer, express or implied, issued on
or relating to the Aircraft, and hereby authorizes the Lessee to obtain the
customary service furnished by the manufacturer in connection with any warranty,
at Lessee’s expense. The Lessee acknowledges and agrees that the Aircraft is a
type of aircraft of a size, design, capacity, and a manufacturer selected by the
Lessee and suitable for its purposes.


  15. No Implied Representations or Warranties. The parties acknowledge that the
Lessor is not a manufacturer or engaged in the sale or distribution of aircraft.
It is further acknowledged that the Lessor makes no representations, promises,
statements, or warranties, expressed or implied, with respect to the
merchantability, suitability, or fitness for purpose of the Aircraft or
otherwise. Lessor shall not be liable to the Lessee for any loss, claim, demand,
liability, cost, damage, or expense of any kind, caused or alleged to be caused,
directly or indirectly, by the Aircraft, or by any inadequacy thereof for any
purpose, or by any defect therein; or in the use or maintenance thereof, or any
repairs, servicing, or adjustments thereto, or any delay in providing, or
failure to provide the same, or any interruption or loss of service or use
thereof, or any loss of business, or any damage whatsoever and howsoever caused.


  16. Risk of Loss. All risks of loss or damage to the Aircraft, from whatever
cause, hereby are assumed by the Lessee during the Term. If the Aircraft is
damaged, and is capable of being repaired, the Lessee shall have the option of
either repairing the same or replacing the same, at the Lessee’s cost and
expense.


  17. Irrevocability. This Lease is irrevocable for its full term and until the
aggregate rentals have been paid by the Lessee. Rent shall not abate during the
Term because the Lessee’s right to possession of the Aircraft has terminated, or
for any other reason whatsoever.


  18. Lessor’s Assumption of Lessee’s Obligations. In the event the Lessee fails
to use, preserve, and/or maintain the Aircraft, discharge all taxes, liens, or
charges, pay all costs and expenses or procure and maintain insurance, in the
manner set forth in this Agreement, the Lessor, at its option, may do so, and
all such advances by the Lessor shall be added to the unpaid balance of the
rentals due under this Lease and shall be repayable by the Lessee to Lessor on
demand, together with interest thereon at the rate of twelve percent (12%) per
annum, until the unpaid balance shall have been repaid in full. The Lessor may
enter upon any premises where the Aircraft is located, for the purpose of
inspection, and may remove the Aircraft forthwith, without notice to Lessee, if,
in the opinion of the Lessor, the Aircraft is being improperly used or
maintained.


  19. Default. The occurrence of any of the following shall constitute an event
of default: (1) Lessee shall fail to pay the rent provided for herein; (2)
Lessee shall fail to observe or perform any of the obligations of Lessee
provided for herein; (3) if a petition in bankruptcy or an application for any
relief under any provision of the Bankruptcy Act is filed by or against Lessee;
(4) Lessee shall make an assignment for the benefit of creditors; (5) a receiver
is appointed for the assets or affairs of Lessee; (6) Lessee shall commit any
act of bankruptcy; (7) Lessee’s interest hereunder shall be levied upon under
execution or seized by virtue of any writ of any court of law or equity; (8) any
assignment of this Lease, either in whole or in part, is effected by operation
of law; or (9) the Aircraft, in the opinion of Lessor, is being improperly used
or maintained.


  20. Lessor’s Rights. If Lessee shall be in default hereunder, Lessor shall
have the right to make any payment or perform any act required by Lessee under
any provision of this Lease, and, in exercising such right, to incur necessary
and incidental costs and expenses, including reasonable counsel fees. All
payments made and all costs and expenses incurred by Lessor in connection with
any exercise of such right, together with interest thereon at twelve percent
(12%) per annum from the respective dates of the making of such payments or the
incurring of such costs and expenses, shall be reimbursed by Lessee immediately
upon demand. Notwithstanding the foregoing, nothing herein shall imply any
obligation on the part of Lessor to make any payment or perform any act required
by Lessee.


  21. Lessor’s Remedies. In the event of default by Lessee hereunder which shall
remain uncured after ten (10) days notice of the default, or five (5) days in
the case of nonpayment of rent or any other sum due hereunder, with or without
notice of default from Lessor, Lessor may at once thereafter or at any time
subsequently during the existence of such breach or default: (1) enter into and
upon the premises or any part thereof and repossess the same, expelling and
removing therefrom all persons and property (which property may be removed and
stored at the cost of, and for the account of Lessee), and (2) either (a)
terminate this Lease, holding Lessee for damages for its breach or (b) without
terminating this Lease, re-let the premises or any part thereof upon such terms
and conditions as shall appear advisable to Lessor. If Lessor shall proceed in
accordance with the last-mentioned alternative (b), and the amounts received
from re-letting of the premises during any month or part thereof shall be less
than the rent due and owing from Lessee during such month or part thereof under
the terms of this Lease, Lessee shall pay such deficiency to Lessor immediately
upon calculation thereof.


  Notwithstanding the foregoing, any default (except failure to pay rent or any
other amount due hereunder) the curing of which shall actually require more than
ten (10) days because of any cause beyond Lessee’s control, shall be deemed
cured by Lessee if Lessee shall have commenced to cure said default within the
ten (10) day period and shall thereafter have successfully prosecuted the
curation of said default with all due diligence.


  22. Miscellaneous Default Clauses. In the event of breach of this Lease, the
party at fault shall and will pay to the other party all costs, reasonable
attorneys’ fees and other expenses which may be incurred by the said other party
in enforcing his or its rights hereunder. The remedies hereinabove mentioned, or
the election of any thereof by either party shall in no case be deemed or
considered exclusive of any other remedy or action hereunder or which may
otherwise be appropriate, each party having the right to pursue any and all
other rights and remedies which it may have at law or in equity. The failure of
either party to terminate this Lease at any time during the breach of any of the
terms hereof shall be deemed only an indulgence by said party for that
particular breach and shall not be construed to be a waiver of the rights of
said party as to any further or subsequent breach. Lessor shall not be deemed to
have terminated this Lease by reason of taking possession of the premises unless
written notice of such termination has been served on Lessee.


  23. Time of Essence. Time is of the essence of this Lease.


  24. No Passage of Title. This Agreement is, and is intended to be a lease, and
the Lessee does not acquire by this lease any right, title, or amount
whatsoever, legal or equitable, in the Aircraft or to the proceeds of the sale
of the Aircraft, except its interest as the Lessee under this Lease.


  25. Quiet Enjoyment. The Lessor warrants that, if Lessee performs its
obligations under this Lease, the Lessee shall peaceably and quietly hold,
possess and use the Aircraft during the Term, free of any interference or
hindrance.


  26. Relationship of Parties. The relationship between the Lessor and Lessee is
only that of Lessor and Lessee. The Lessee shall never at any time during the
Term for any purpose whatsoever be or become the agent of the Lessor, and the
Lessor shall not be responsible for the acts or omissions of the Lessee or its
agents.


  27. Remedies. The Lessor’s rights and remedies with respect to any of the
terms and conditions of this Lease shall be cumulative and not exclusive, and
shall be in addition to all other rights and remedies in its favor.


  28. No Waiver. The Lessor’s failure to strictly enforce any provision of this
Lease shall not be construed as a waiver thereof or as excusing the Lessee from
future performance.


  29. Partial Invalidity. In the event any provision of this Lease or part
thereof shall be determined by any court of competent jurisdiction to be
invalid, void, or otherwise unenforceable, the remaining provisions hereunder,
or parts thereof, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, it being understood that such
remaining provisions shall be construed in a manner most clearly approximating
the intention of the parties with respect to such invalid or unenforceable
provision or part thereof.


  30. Truth in Leasing.


  a. The parties hereby certify as follows: During the twelve (12) months (or
portion thereof during which the Aircraft has been subject to United States
registration) preceding the execution of this Lease, the Aircraft has been
maintained and inspected under Part 91 of the Federal Aviation Regulations. The
Aircraft is in compliance with applicable maintenance and inspection
requirements under the Federal Aviation Regulations for the operation of the
Aircraft to be conducted under this Lease.


  b. The name and address of the person responsible for operational control of
the Aircraft under this Lease are:


Name:
        
Address: Semitool, Inc.,
Attention: Larry Viano
655 West Reserve Drive
Kalispell, MT 59901


  By its signature below, Lessee certifies that it understands its
responsibilities for compliance with the applicable Federal Aviation
Regulations.


  c. An explanation of factors bearing on operational control and pertinent
Federal Aviation Regulations can be obtained from the nearest FAA Flight
Standards District Office, General Aviation District Office, or Air Carrier
District Office.


  31. Entire Agreement. This Lease constitutes the entire agreement between the
parties hereto, and any change or modification to this Lease must be in writing
and signed by the parties hereto.


  32. Headings. The headings as to the contents of particular articles and
sections are inserted for convenience and are in no way to be construed as a
part of this Lease or as a limitation on the scope of the particular articles or
sections to which they refer.


IN WITNESS WHEREOF, the Lessee and Lessor have duly executed this Lease on the
date first written above at Kalispell, Flathead County, Montana.

LESSEE: SEMITOOL, INC.


By: /s/Larry Viano
——————————————
Name: Larry Viano
Title: VP-CFO



LESSOR: EAGLE III, LLC


By: /s/Raymon F. Thompson
——————————————
Name: Raymon F. Thompson
Title: Sole Member/Manager
